Order of the County Court, Queens County, denying appellant’s motion to vacate and set aside a sentence as a second felony offender upon the ground that at the time of sentence appellant was, in fact, a first felony offender, affirmed. The Wisconsin larceny statute (Wisconsin Statutes, 1943, § 343.17) defines the crime of larceny differently than does the New Jersey statute dealt with in People v. Olah (300 N. Y. 96). The crime of which appellant was convicted under the Wisconsin information and statute would be *1060a felony if committed within New York State. (Penal Law, § 1941.) Nolan, P. J., Johnston, Adel and Wenzel, JJ., concur; MaeCrate, J., not voting.